DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21–27 are objected to because of the following informalities:
Claim 21 recites “a closed base and sidewall” (ln. 4). However, line 2 recites “a closed base and a sidewall.” Line 4 should be amended to follow the same formulation.
Claim 21 ends with a semi-colon that should be a period.
Dependent claims 22–27 each lack a customary comma after the preamble, which should be added after the claim number from which each depends.
Claim 22 ends with a semi-colon that should be a period.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11–19, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the diffuser cartridge” (third- to second-to-last lines). However, unlike claim 1, this limitation is not mentioned in the preamble, and therefore lacks antecedent basis. Furthermore, the last line also recites “a diffuser cartridge.” Applicant should amend the claim to properly sequence antecedent basis for this limitation.
Claims 23 and 24 each recite “the cross sectional areas.” While a reader may guess that claim 23 is referring to those areas for the inner body and that claim 24 is referring to the outer body, this type of guesswork is inappropriate for claims, and each claim should be amended to specify explicitly which cross sectional areas they are intending to refer to.
Claims 12–19 are rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21–24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US Pub. 2017/0305640).
Claim 21: Thompson discloses a fluid container (100) comprising:
an outer body (240) having an opening (250), a closed base (244) and a sidewall (246) disposed between the opening and base (see fig. 2);
an inner body (200) having an opening (210), a closed base (204) and sidewall (206) disposed between the opening and base (see fig. 2) forming an inner volume for fluid storage therein (208);

wherein the inner body has an upper portion (216), a lower portion (228) and an intermediate portion (222), said intermediate portion having a cross sectional area -17-perpendicular to the central axis (220) which is less than a cross sectional area perpendicular to the central axis of the upper portion (214) and a cross sectional area perpendicular to the central axis of the lower portion (226); and
wherein the inner body opening is interconnected to the outer body opening (via 278) and the inner body is disposed within the outer body (fig. 2) and said inner and outer bodies form a void therebetween (280).
Claim 22: Thompson discloses that the outer body has an upper portion (256), a lower portion (268) and an intermediate portion (262), said intermediate portion having a cross sectional area perpendicular to the central axis (260) which is less than a cross sectional area perpendicular to the central axis of the upper portion (254) and a cross sectional area perpendicular to the central axis of the lower portion (266).
Claim 23: Thompson discloses that the inner cross sectional areas include a diameter (fairly suggested at least in para. 65, “diameters”).
Commentary: The Office interprets the “diameter” limitation to mean that the cross sectional areas are circular.
Claim 24: Thompson discloses that the outer cross sectional areas include a diameter (fairly suggested at least in para. 65, “diameters”).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–6, 8–16, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Pub. 2017/0305640) in view of Ayres (US Pub. 2017/0173769).
Claim 1: Thompson discloses a container (100) for holding drinking fluids, the container comprising:
an outer element (240) having an outer base (244) and an outer sidewall (246) collectively defining an outer cavity (248); and
an inner element (200) having an inner base (204) and an inner sidewall (206) collectively defining an inner cavity (208), the inner element being coupled to the outer element (via 278) and disposed within the outer cavity (see fig. 2) and sized in relation to the outer element such that a gap (280) extends between the inner element and the outer element, the inner sidewall being configured to define a first diameter adjacent the inner base (see 204 in fig. 2) and a second diameter spaced from the inner base that is less than the first diameter (220).
Thompson does not disclose its container being usable with a diffuser cartridge, nor a retaining wall coupled to the inner base and engageable with the diffuser cartridge.

It would have been obvious to one of ordinary skill in the art to add the retaining wall of Ayres to the inner base of Thompson to allow a user to enhance the quality of fluid within the container (abstract of Ayres).
Claim 2: Thompson discloses that the outer sidewall is of a third diameter adjacent the outer base (see 244 in fig. 2) and is of a fourth diameter at a midsection thereof spaced from the outer base (260), the fourth diameter being less than the third diameter (see fig. 2).
Claim 3: Thompson discloses that the outer sidewall and the inner sidewall are positioned about a central axis (212), the distance between the outer sidewall and the inner sidewall varying within different cross sections taken perpendicular to the central axis (see fig. 2).
Claim 4: Thompson discloses that the outer sidewall and the inner sidewall are configured such that the gap defines a first area in a first cross section taken perpendicular to the central axis adjacent the inner base (see 204 in fig. 2) and a second area in a second cross section taken perpendicular to the central axis spaced from the inner base (see above 204 in fig. 2)
Thompson does not disclose the first area being less than the second area.
However, it would have been obvious to one of ordinary skill in the art to render the first area less than the second area to allow the inner container to be insertable into the outer container when a rigid material is used to construct the containers.
Claim 5: Thompson discloses that the outer sidewall includes an external concave configuration (see 246 in fig. 2).
Claim 6: Thompson discloses that the inner sidewall includes an internal convex configuration (see 206 in fig. 2).
Claim 8: Thompson discloses that the inner base is separated from the outer base (see 204 and 244 in fig. 2), such that a portion of the gap extends therebetween (ibid.).
Claim 9: Modified as per claim 1 above, Ayres discloses that the retaining wall is cylindrical (see 30 in fig. 2).
Claim 10: Modified as per claim 1 above, Ayres discloses that the at least a portion of the retaining wall is immovably coupled to the inner base (ascertainable from 30 and 18 in fig. 2) and is spaced from the inner sidewall (see 30 and 16 in fig. 2).

Claim 11: Thompson discloses a container (100) for holding drinking fluids, the container comprising:
an outer element (240) having an outer base (244) and an outer sidewall (246) collectively defining an outer cavity (248); and
an inner element (200) having an inner base (204) and an inner sidewall (206) collectively defining an inner cavity (208), the inner element being coupled to the outer element (via 278) and disposed within the outer cavity (see fig. 2) and sized in relation to the outer element such that a gap (280) extends between the inner sidewall and the outer element and between the inner base and the outer element (fig. 2), the inner sidewall being configured to define a first diameter adjacent the inner base (see 204 in fig. 2) and a second diameter spaced from the inner base that is less than the first diameter (220).
Thompson does not disclose a retaining wall coupled to the inner base and engageable with a diffuser cartridge; and a diffuser cartridge releasably engageable with the retaining wall.
However, Ayres discloses a retaining wall (30) coupled to an inner base (18) and engageable with a diffuser cartridge (24); and a diffuser cartridge (24) releasably engageable with the retaining wall (para. 38, “engage”).

Claim 12: Thompson discloses that the outer sidewall is of a third diameter adjacent the outer base (see 244 in fig. 2) and is of a fourth diameter at a midsection thereof spaced from the outer base (260), the fourth diameter being less than the third diameter (see fig. 2).
Claim 13: Thompson discloses that the outer sidewall and the inner sidewall are configured such that the gap defines a first area in a first cross section taken perpendicular to the central axis adjacent the inner base (see 204 in fig. 2) and a second area in a second cross section taken perpendicular to the central axis spaced from the inner base (see above 204 in fig. 2)
Thompson does not disclose the first area being less than the second area.
However, it would have been obvious to one of ordinary skill in the art to render the first area less than the second area to allow the inner container to be insertable into the outer container when a rigid material is used to construct the containers.
Claim 14: Thompson discloses that the outer sidewall and the inner sidewall are positioned about a central axis (212), the distance between the outer sidewall and the inner sidewall varying within different cross sections taken perpendicular to the central axis (see fig. 2).
Claim 15: Thompson discloses that the outer sidewall includes an external concave configuration (see 246 in fig. 2).
Claim 16: Thompson discloses that the inner sidewall includes an internal convex configuration (see 206 in fig. 2).
Claim 18: Modified as per claim 11 above, Ayres discloses that the at least a portion of the retaining wall is immovably coupled to the inner base (ascertainable from 30 and 18 in fig. 2) and is spaced from the inner sidewall (see 30 and 16 in fig. 2).
Claim 19: Thompson discloses that the inner base is separated from the outer base (see 204 and 244 in fig. 2), such that a portion of the gap extends therebetween (ibid.).

Claim 20: Thompson discloses a method of forming a container (100), the method comprising the steps of:
inserting an inner element (200) into an outer sidewall (246), the inner element having an inner base (204) and an inner sidewall (206) collectively defining an inner cavity (208), the inner sidewall being configured to define a first diameter adjacent the inner base (see 204 in fig. 2) and a second diameter spaced from the inner base that is less than the first diameter (220);
connecting the inner element to the outer sidewall (via 278), the inner sidewall and the outer sidewall being configured such that a gap (280) extends between the inner sidewall and the outer sidewall when the inner element is connected to the outer element (see fig. 2); and
connecting an outer base (244) to the outer sidewall (246).
Thompson does not disclose its container being for use with a diffuser cartridge, or a retaining wall being coupled to the inner base and positioned within the inner cavity, the retaining wall being engageable with the diffuser cartridge.
However, Ayres discloses a container (10) being configured for use with a diffuser cartridge (24), and a retaining wall (30) coupled to an inner base (18) and positioned within an inner cavity (see fig. 2), the retaining wall being engageable with the diffuser cartridge (para. 38, “engage”).
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 21 above, and further in view of Ayres (US Pub. 2017/0173769).
Thompson does not disclose that a diffuser retention element is coupled to base of said inner body.
However, Ayres discloses a diffuser retention element (30) is coupled to base of said inner body (18).
It would have been obvious to one of ordinary skill in the art to add the retaining wall of Ayres to the inner base of Thompson to allow a user to enhance the quality of fluid within the container (abstract of Ayres).

Claims 7, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Ayres as applied to claims 1, 11, and 21 above, and further in view of Tolman et al. (US Pub. 2017/0259983).
Thompson does not disclose that the gap is of a fluid pressure having a magnitude of less than atmospheric pressure, or that the void is evacuated.
However, Tolman discloses a similar container (100) with a gap or void (126) that is of a fluid pressure having a magnitude of less than atmospheric pressure or evacuated (para. 45, “vacuum”).
It would have been obvious to one of ordinary skill in the art to implement the vacuum taught by Tolman in the gap of Thompson to increase the insulation effect of the gap.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 21 above, and further in view of Fedusa et al. (US Pub. 2009/0321440).
Thompson does not disclose that said void is filled with a gas of low thermal activity.
However, Fedusa discloses a similar double walled container (title) with a void (16) is filled with a gas of low thermal activity (para. 49, “air”).
It would have been obvious to one of ordinary skill in the art to fill the void of Thompson with the air taught by Fedusa to increase the insulation effect of the gap.
Commentary: The Office recognizes the examples for a gas of low thermal activity from para. 24 of the submitted specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN J NORTON/Primary Examiner, Art Unit 3761